
	
		I
		111th CONGRESS
		2d Session
		H. R. 4449
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. McCarthy of
			 California (for himself and Mr.
			 Harper) introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Election Assistance Commission to make
		  payments to reimburse States for costs incurred in establishing online voter
		  registration programs, and for other purposes.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Responsible Online Voter
			 Empowerment Registration Act of 2010.
			(b)FindingsCongress finds as follows:
				(1)Most States
			 continue to rely upon paper forms for voter registration.
				(2)Paper voter
			 registration forms are subject to delays in postal delivery or in submission to
			 election officials for processing, and may be subject to errors when data is
			 entered into registration systems.
				(3)Online voter
			 registration systems can solve the problems identified with paper forms, and
			 with proper security measures can do so without increasing fraud.
				(4)Online voter
			 registration can increase the accuracy of registration records and reduce costs
			 by eliminating the need for data entry of paper forms.
				(5)States that offer
			 online voter registration have experienced rapid and widespread adoption by
			 individuals registering to vote.
				(6)To ensure that
			 online voter registrations are secure it is vital to validate them against an
			 existing database with suitable information for voter registration.
				(7)Voter registration
			 records must include the voter’s signature in order to validate absentee
			 ballots and signatures on petitions, initiatives, and referenda.
				2.Payments to
			 Reimburse States for Costs Incurred in Establishing Online Voter Registration
			 Programs
			(a)Payments for
			 Costs of Establishing Program
				(1)In
			 generalThe Election Assistance Commission shall make a payment
			 to each eligible State to reimburse the State for the costs incurred in
			 establishing, if the State so chooses to establish, an online voter
			 registration program which meets the requirements of subsection (b) (including
			 costs incurred prior to the date of the enactment of this Act).
				(2)Limit on number
			 of payments receivedA State may not receive more than one
			 payment under this Act.
				(b)Requirements for
			 Online Voter Registration Program
				(1)RequirementsAn online voter registration program
			 established by a State meets the requirements of this subsection if each of the
			 following are met:
					(A)The program is
			 operated through the official public website of the chief State election
			 official, or through the official public websites of such other officials of
			 the State or of units of local government in the State as the chief State
			 election official may designate.
					(B)If an applicant
			 for voter registration uses the program, the entire process by which the
			 applicant obtains, completes, and submits the voter registration application
			 form for elections for Federal office in the State shall be carried out
			 online.
					(C)An applicant for
			 voter registration may use the program only if the applicant—
						(i)has
			 a current and valid motor vehicle operator’s license issued by the State, or
			 another current and valid identification issued by the State, which includes
			 the applicant’s signature;
						(ii)agrees that such
			 license or identification, and the signature contained on the license or
			 identification, may be used by the appropriate election officials in the State
			 for voter registration purposes; and
						(iii)includes in the
			 information submitted in the application the number of the license or
			 identification which will be used as described in subparagraph (B).
						(D)In processing an
			 application submitted under the program, the election official obtains a
			 digital copy of the signature which is contained on the license or
			 identification for which the applicant provided the number pursuant to
			 subparagraph (C) from the State office which issued the license or
			 identification to the applicant.
					(E)An applicant for
			 voter registration who uses the program is subject to the same requirements
			 regarding eligibility and attestations (including attestations of age and
			 citizenship), and subject to the same penalties for providing false
			 information, as an applicant for voter registration in the State who does not
			 use the program.
					(F)The chief State election official
			 establishes measures sufficient to ensure the accuracy, integrity, and security
			 of the information provided by an applicant using the program, including
			 security measures to prevent registration attempts when such attempts can be
			 identified as originating with an automated source or being multiple or
			 repeated attempts from the same individual.
					(2)Treatment as
			 Registration by Mail for Purposes of Meeting Certain Identification
			 RequirementsFor purposes of section 303(b) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)), an individual who registers to vote
			 using an online voter registration program which meets the requirements of this
			 subsection shall be considered to have registered to vote by mail.
				3.Certification of
			 Compliance and Costs
			(a)Certification
			 Required
				(1)In
			 generalIn order to receive a payment under this Act, the State
			 shall submit to the Commission, at such time and in such form as the Commission
			 may require, a statement containing the following information and
			 assurances:
					(A)A certification
			 that the State has established an online voter registration program which meets
			 the requirements of section 2(b).
					(B)A statement of the reasonable costs
			 incurred by the State and by units of local government in the State in
			 establishing the program, together with documentation of such costs.
					(2)DeadlineA
			 State may not receive a payment under this Act if the State does not submit the
			 statement required under paragraph (1) prior to December 31, 2012.
				(b)Amount of
			 Payment
				(1)In
			 generalThe amount of the payment made to an eligible State under
			 this section shall be equal to the reasonable costs incurred by the State and
			 by units of local government in the State in establishing the online voter
			 registration program, as set forth in the statement submitted by the State
			 under subsection (a)(1)(B), except that the total amount of the payment may not
			 exceed $1,000,000.
				(2)Exclusion of
			 amounts already reimbursedThe amount determined with respect to
			 a State under paragraph (1) shall be reduced to the extent that the State has
			 already been reimbursed by a requirements payment under part 1 of subtitle D of
			 title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) for the
			 costs incurred in establishing the online voter registration program.
				4.DefinitionsIn this Act—
			(1)the term
			 chief State election official means, with respect to a State, the
			 individual designated by the State under section 10 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–8) to be responsible for
			 coordination of the State’s responsibilities under such Act;
			(2)the term
			 Commission means the Election Assistance Commission; and
			(3)the term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States
			 Virgin Islands.
			5.Authorization of
			 Appropriations
			(a)AuthorizationThere are authorized to be appropriated to
			 the Commission such sums as may be necessary to carry out this Act.
			(b)Corresponding
			 Reduction in Unobligated Requirements PaymentsThe aggregate amount of the requirements
			 payments under part 1 of subtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.) which were appropriated prior to a fiscal year
			 which remain unobligated as of the beginning of that fiscal year shall be
			 reduced by the amount appropriated pursuant to the authorization under this
			 section for that fiscal year.
			(c)Continuing
			 Availability of FundsAny amounts appropriated pursuant to the
			 authorization under this section shall remain available until expended.
			
